Exhibit 10.2

 

Execution Copy

 

JOINT DEVELOPMENT AGREEMENT

 

This Joint Development Agreement (“Agreement”) is executed as of the date of the
last signature indicated in the signature block below and entered into by and
between Praj Industries Ltd. (CIN L27101PN1985PLC038031), (“Praj”) with its
registered office located at "Praj Tower" 274 & 275/2, Bhumkar Chowk-Hinjewadi
Road, Hinjewadi, Pune 411057, India and Gevo, Inc. (a company incorporated under
the laws of the State of Delaware in the United States, with offices located at
345 Inverness Drive South, Building C, Suite 310, Englewood, CO 80112, USA),
(“Gevo”) as of April 1, 2018 (the “Effective Date”) (together, the “Parties” and
each individually, a “Party”) .

 

WHEREAS

 

A.

Praj has pre-existing relationships with certain ethanol plants that use the
sugarcane juice, sugarcane syrup, sugarcane molasses, sugar beet juice, sugar
beet syrup, sugar beet molasses, cassava, rice, wheat, sorghum, bagasse, rice
straw, wheat straw, corn stover, cotton stalk and empty fruit bunches
(“Feedstock”).

 

B.

Gevo has developed technology to produce Biobutanol and convert Biobutanol into
downstream products. “Biobutanol” means renewable isobutanol.

 

C.

The Parties executed a Joint Development Agreement dated November 6, 2015 (the
“Original JDA”) under which Gevo and Praj identified their respective roles in:
(i) developing a process design package or PDP (as that term is defined in the
Original JDA) for the production of renewable isobutanol from certain Feedstocks
(as that term is defined in the Original JDA), and (ii) providing services to
isobutanol plant operators utilizing the PDP and other intellectual property
rights licensed by Gevo to such plant operators pursuant to other definitive
agreements;

 

D.

Pursuant to the Supplemental Agreement between Praj and Gevo, dated November 16,
2017 (“JDA Supplemental Agreement No. 1”), the Original JDA was amended to
extended through March 31, 2018;

 

E.

Prior to March 31, 2018, Praj substantially completed a process design package
designed to use the sugarcane juice, sugarcane syrup, sugarcane molasses, sugar
beet juice, sugar beet syrup, or sugar beet molasses feedstock (the
“Sugary-based Feedstock PDP”) and the Parties have been negotiating a Commercial
License Agreement regarding the commercial use of the Sugary-based Feedstock PDP
by Praj in certain contexts as contemplated by the Original JDA.

 

F.

Praj is currently developing a process design package designed to use the
bagasse, rice straw, wheat straw, or corn stover feedstock (the “Agricultural
Residue Feedstock PDP”).

 

G.

Praj and Gevo desire to continue the relationship established by the Original
JDA by entering into this Agreement.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.     Development:

Gevo’s biocatalyst has been developed to be used on corn-based feedstocks and
six carbon sugars from non-corn-based feedstocks. It is anticipated that the
Parties will need to continue to develop and optimize the parameters to produce
Biobutanol from the Feedstock (“Development Work”). Concurrently with execution
of this Agreement, the Parties have also entered into that certain Development
License Agreement dated April 1, 2018 (the “Development License Agreement”)
which replaces that certain Development License Agreement dated November 6, 2015
which expired March 31, 2018. After the Development Work is completed, Gevo will
use reasonable commercial efforts to  negotiate commercial license agreements
with third party licensees and inform Praj accordingly. For the avoidance of
doubt, Gevo will be under no obligation to enter into any commercial license
agreements with any such third party licensees if the terms are not satisfactory
to Gevo as determined by Gevo exercising its sole, reasonable discretion.  

 

 

--------------------------------------------------------------------------------

 

 

2.    Engineering:

(a) Praj and Gevo will work together to optimize and improve the Sugary-based
Feedstock PDP, Agricultural Residue Feedstock PDP and any future process design
package developed by Praj pursuant to this Agreement (such original
documentation and manuals along with any optimizations and improvements the
“Process Design Package” or “PDP” in the singular, and “PDPs” in the plural).

 

(b) The PDPs shall be jointly owned by the Parties (and to the extent such PDPs
are not jointly owned, each Party hereby irrevocably assigns to the other Party
a joint ownership interest in any copyrights in such PDPs. Notwithstanding the
joint ownership of the PDPs, Gevo has the exclusive right to use and exploit the
PDPs in the isobutanol field and Praj will not exercise any rights to any PDPs
in such field, except that Praj has the right to enter into engineering services
agreements with Gevo’s licensees for the construction of isobutanol plants using
the Sugary-based Feedstock PDP pursuant to the terms set forth in that certain
Construction License Agreement between the Parties dated April 4, 2019 (“CLA”).
Except as noted herein and subject to any obligations or restrictions set forth
in this Agreement or the CLA or any future agreement(s) between the Parties
regarding the Agricultural Residue PDP, each Party may use and exploit (and
authorize others to use or exploit) the PDPs, without a duty of accounting. For
clarity, other than the jointly owned copyright interests in the PDPs, the no
other intellectual property rights are granted or assigned by this Agreement by
implication or otherwise and are hereby reserved by each Party.

 

(c) The Parties will cooperate in obtaining and maintaining appropriate
protection for such PDPs in accordance with this provision. Gevo has the
exclusive right to assert the PDPs in the isobutanol field and the non-exclusive
right to assert the PDPs in any other field, and any cooperation or assistance
by Praj with Gevo’s protection or enforcement of the PDPs in connection with the
isobutanol field or any other field will be at Gevo’s sole cost and expense.
Praj has the non-exclusive right to assert the PDPs in all other, non-isobutanol
fields, and Gevo will cooperate and assist Praj with protection and enforcement
of the PDPs in these fields, at Praj’s cost and expense. Each Party will
cooperate and assist the other Party in any infringement action brought by the
other Party in accordance with this provision, including joining the action to
the extent necessary to permit the other Party to maintain the suit. 

 

Page 2 of 10

--------------------------------------------------------------------------------

 

 

3.    Representations and Warranties

Each Party represents and warrants to the other Party that as of the Effective
Date:

 

(a)         it has power to execute, deliver and perform its obligations under
this Agreement and all necessary corporate, shareholder and other action has
been taken to authorize such execution, delivery and performance;

 

(b)          his Agreement constitutes legal, valid and binding obligations of
such Party, enforceable against it in accordance with its terms;

 

(c)           the execution, delivery and performance of its obligations under
this Agreement does not and will not:

 

(i)   contravene its memorandum of association and or its articles of
association or any applicable law, regulation or order of any governmental
authority or any judgment or decree of any court having jurisdiction over it; or

 

(ii)  conflict with or result in any breach or default under any agreement,
instrument, regulation, license or authorization binding upon it or any of its
assets or properties.

   

4.   Applicable law and jurisdiction:

This Agreement is made and will be governed by the laws of the State of
Delaware, United States, excluding its choice of law principles.

   

5.  Dispute Resolution

The Parties recognize that bona fide disputes may arise from time to time that
may relate to or arise from the Parties’ rights or obligations under this
Agreement. The Parties will use all reasonable efforts to resolve such disputes
in an amicable manner and shall resolve such disputes in accordance with this
Section 5.

 

(a)     Escalation.  If the Parties are unable to resolve any such dispute
within thirty (30) days after consultation between responsible counsel of the
Parties, a Party may, by written notice to the other Party, have such dispute
referred to the respective nominees of the Parties, who shall be senior
executives with the authority to resolve such disputes. Such nominees shall
attempt to resolve the referred dispute by good faith negotiations within thirty
(30) days after such notice is received.

 

(b)     Mediation. If the designated nominees are not able to resolve such
dispute within such thirty (30) day period under Section 5(a), the Parties will
attempt in good faith to resolve such dispute promptly by confidential mediation
process under the then-current International Institute for Conflict Prevention
and Resolution (“CPR”) Mediation Procedure within thirty (30) days after the
mediation begins.

 

(c)     Arbitration. If, after such good faith participation in such mediation
process set forth in Section 5(b), the Parties cannot resolve such dispute, such
dispute shall be finally resolved by binding arbitration in accordance with the
CPR Rules for Administered Arbitration by three arbitrators, of whom each of
Gevo and Praj shall designate one, with the third arbitrator to be designated by
the two Party-appointed arbitrators. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof. The place of the arbitration shall be New York, New York.

 

Page 3 of 10

--------------------------------------------------------------------------------

 

 

 

(i)      Unless the arbitrators find good reason to proceed on a different
schedule: (A) an initial pre-hearing conference for the planning and scheduling
of the proceeding will be held within thirty (30) days from the date that the
third arbitrator is appointed, (B) all discovery shall be completed within seven
(7) months of such initial pre-hearing conference, and (C) a maximum of two (2)
sessions for the presentation of evidence that will total no more than ten (10)
hearing days shall be concluded within nine (9) months from the date that the
third arbitrator is appointed.

 

(ii)      The arbitrators shall require that, unless otherwise agreed to by the
Parties, a transcript of the hearing shall be maintained and shall be considered
Confidential Information. The arbitrators shall conduct the arbitration in
accordance with the requirements of the CPR Arbitration Appeal Procedure.

 

(iii)     A Party may file an appeal only under the CPR Arbitration Appeal
Procedure from any final award of an arbitral panel in any arbitration arising
out of or related to this Agreement. Unless otherwise agreed by the Parties and
the appeal tribunal, the appeal shall be conducted at the place of the original
arbitration.

 

(iv)       In the event that a dispute is submitted to arbitration under this
Section 5 concerning whether a Gevo biocatalyst, biobutanol, or other product,
process or method (collectively, the “Accused Arbitrable Product”) is covered by
one or more claims of a Patent, or whether a royalty is due for such Accused
Arbitrable Product, then Praj hereby expressly acknowledges and agrees that
Praj’s claiming or contending that (i) such Accused Arbitrable Product is not
covered by a patent (as applicable), (ii) there is no royalty due for sales of
such Accused Arbitrable Product, or (iii) the technology practiced by Praj is
within the scope of the Gevo separation technology, shall have the burden to
prove its position to the arbitrators by a clear and convincing evidence
standard.

 

(d)      Costs. Unless the arbitrators decide otherwise, the parties shall share
equally the costs or fees associated with retaining any arbitrators or mediators
pursuant to this Section 5, and the parties shall otherwise bear their own costs
and attorneys’ fees (except as otherwise provided in this Agreement).”

 

Page 4 of 10

--------------------------------------------------------------------------------

 

 

6. Limitation of Liability & Indemnification:

(a) Except for a breach of the obligations of Sections 2(b), 2(c) or 9 and to
the greatest extent permitted by applicable law, in no event shall either Party
be liable for any special, indirect, remote, incidental, punitive, exemplary, or
consequential damages or losses or claims of any kind, whether in contract,
tort, strict liability, gross negligence, intentional wrongful acts or
omissions, or otherwise, including lost profits, loss of production, loss of
business, loss of opportunity, or other similar damages or losses or claims. 

 

(b) Each Party shall indemnify and keep the other Party, and its respective
officers, employees, directors, representatives and agents indemnified from and
against all direct losses, liabilities, obligations, claims, demands, causes of
action fines or penalties (including any fines or penalties required by any
governmental agency) , fees, costs, charges, expenses, damages (whether or not
resulting from third party claims), interest, out-of-pocket expenses, including
reasonable attorneys’ and accountants’ fees and dispute resolution costs (if
awarded or ordered) (collectively, the “Losses”) which are actually suffered or
incurred or sustained by the suffering Party , to the extent that the Losses
were caused by the negligent acts or willful material omissions, violations of
applicable law relating to the performance of this Agreement, willful misconduct
and or breach of this Agreement by the defaulting Party and/or its officers,
employees, directors, representatives or agents.

   

7.    Term:

This Agreement shall commence on the Effective Date, and unless
earlier terminated, shall remain in full force and effect until two years from
the Effective Date and may be extended for subsequent one year extensions with
the mutual agreement of both Parties. Notwithstanding the foregoing, this
Agreement may be terminated as follows: (a) by mutual agreement of the Parties;
or (b) by a Party by providing written notice to the other upon the occurrence
of any of the following events: (i) the other Party is in material breach of
this Agreement and fails to remedy such breach within forty-five (45) days (or
in the event or case of a non-disputed payment due, twenty (20) days after
receipt of written notice from the other Party identifying the breach; or
(ii) the other party enters into bankruptcy, whether voluntary or involuntary,
is dissolved or wound up compulsorily under applicable laws or if an order shall
be made or an effective resolution is passed for the winding up or dissolution
or bankruptcy of the other Party; or (iv) the other Party compounding with its
creditors generally; or (v) the other Party has a receiver trustee or
administrator appointed for all or any of its assets, which affects its ability
to perform its obligations under this Agreement; or (vi) ceases or threatens to
cease to carry on its business as usual. Sections 2(a), 2(b), 2(c), 4, 5, 6, 9,
and 10 survive the expiration or termination of this Agreement.

   

8.   Cooperation:

The Parties agree to co-operate to develop the business case for end customers
to manufacture Biobutanol based products with various end applications such as
ATJ (alcohol-to-jet) fuel, chemicals, solvents, fuel blend stocks, other
hydrocarbon products etc.

 

Page 5 of 10

--------------------------------------------------------------------------------

 

 

9.     Confidentiality:

(a) “Confidential Information” means, collectively, this Agreement, and any
tangible or intangible non-public information in any form (including written
information, oral statements or electronically stored data) which a party (the
“Discloser”) discloses to the other party (the “Recipient”), or which the
Recipient otherwise acquires from the Discloser, including: (i) information
relating to trade secrets, know-how, products, processes (including
manufacturing processes), inventions, computer software programs, marketing or
sales techniques, financial condition, costs, business interests, initiatives,
objectives, plans, strategies, customers, suppliers, lenders, underwriters, or
employees; or (ii) all of the PDPs to the extent non-public; and, (iii) in all
cases, that is marked as confidential or identified at the time of disclosure or
when acquired as being confidential or is otherwise disclosed or acquired under
circumstances that would lead a reasonable person to conclude that such
information is confidential.  

 

(b) Obligation.  As between the Parties, all Confidential Information remains
the property of the Discloser. Recipient will: (i) treat as confidential, and
protect the Confidential Information of the Discloser from all unauthorized use,
disclosure, copying, dissemination or distribution; (ii) use such Confidential
Information solely for the purposes of this Agreement; (iii) not disclose,
deliver, distribute, display, demonstrate or otherwise make available such
Confidential Information to any employees or other Persons, except those
employees and contractors of Recipient (“Representatives”) who (A) need to know
such Confidential Information for the purposes of performing the Recipient’s
obligations under this Agreement, (B) have been informed that such Confidential
Information belongs to the Discloser, and (C) have agreed, in a written
agreement, to maintain the confidentiality thereof; (iv) promptly return and/or
destroy all such Confidential Information upon the earlier of Discloser’s
request or the expiration or termination of this Agreement (and if such return
is impossible as to any portion of the Confidential Information, then Recipient
will promptly permanently destroy such Confidential Information and certify to
Discloser that all such Confidential Information, including all copies thereof,
has been completely and permanently destroyed); (v) immediately notify Discloser
upon discovery of any loss or unauthorized use, disclosure, copying,
dissemination or distribution of any such Confidential Information and use all
reasonable efforts to retrieve such Confidential Information; (vi) not reverse
engineer or analyze such Confidential Information (except as permitted by law);
and, (vii) will not remove or obscure markings (if any) on Confidential
Information indicating its proprietary or confidential nature. If any
Representative uses, discloses, copies, disseminates or distributes Confidential
Information other than as authorized in this Agreement, Recipient will be liable
to Discloser for such use, disclosure, copying, dissemination or distribution to
the same extent that it would have been had the Recipient used, disclosed,
copied, disseminated or distributed that Confidential Information.

 

Page 6 of 10

--------------------------------------------------------------------------------

 

 

 

(c) Exceptions. The confidentiality obligations imposed by this Agreement will
not apply to any information that: (i) was in Recipient’s possession before
receipt from Discloser under this Agreement or any other agreement between the
Parties or otherwise acquired from the Discloser as shown by documentation; (ii)
is in or enters the public domain through no fault of the Recipient; (iii) is
rightfully received or acquired by Recipient from a Person without a duty of
confidentiality; (iv) is disclosed by the Discloser to a Person without a duty
of confidentiality; or, (v) is independently developed by Recipient without use
of or reference to the Discloser’s Confidential Information (and without the use
of any individual who had knowledge of Discloser’s Confidential Information as a
consequence of the Discloser or the Recipient (including Representatives of
either) having disclosed to such individual, or having granted such individual
access to the Discloser’s Confidential Information). Information will not be
deemed to be within the foregoing exceptions (i) through (iv) merely because:
(1) it is more generally described but not fully disclosed either in the public
domain or in information in the possession of Recipient; or (2) it combines
individual items of information in the public domain, if such combination: (A)
is sufficiently secret to derive economic value, actual or potential, from not
being generally known to other persons who can obtain economic value from its
disclosure or use; and (B) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality. Recipient may
disclose Confidential Information pursuant to a valid judicial or administrative
order if Recipient: (y) provides Discloser with written notice of such order
promptly after receiving it and reasonably cooperates with any efforts by
Discloser to contest or limit the scope of such order; and (z) uses all
reasonable efforts to limit the disclosure of such Confidential Information and
seek a protective order or an equivalent to protect the disclosure of such
Confidential Information.

 

(d) Return. Upon termination or expiration of this Agreement, the Recipient will
return to the Discloser or destroy all tangible copies of Confidential
Information of the Discloser, which the Recipient no longer has the right to
use, in the Recipient’s possession or control and will erase from its computer
systems all electronic copies thereof.

 

(e) Injunctive Relief. In the event of any actual or threatened breach of the
obligations of Section 9 by Recipient, Discloser will be entitled to obtain
injunctive and all other appropriate relief from any court of competent
authority, without being required to: (a) show any actual damage or irreparable
harm, (b) prove the inadequacy of its legal remedies, or (c) post any bond or
other security (unless such bond or security is otherwise required by law, in
which event, Recipient hereby agrees that a $5,000 US bond will be sufficient).
Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
any other Party has an adequate remedy at Law or that any award of specific
performance is not an appropriate remedy for any reason at Law or in equity.

 

Page 7 of 10

--------------------------------------------------------------------------------

 

 

   (f) Confidentiality of the Agreement. The terms and conditions of this
Agreement constitute the Confidential information of both Parties. Neither Party
will disclose any terms or conditions of this Agreement to any third party,
without the prior written consent of the other Party, except: (i) as required by
law; (ii) to its attorneys, accountants, auditors, financial advisers,
creditors, and insurers, as well as acquirers, investors, financiers and bona
fide potential acquirers, investors and financiers of such Party (and other
Persons to whom the Parties in the future agree in writing), but only so long as
any such person is informed of this confidentiality provision and agrees to
maintain the confidentiality of the terms of this Agreement; (iii) by Gevo, to a
third party under a duty of confidentiality in connection with financing,
investment or a proposed merger or a proposed sale of all or part of Gevo’s
business related to this Agreement, (iv) as required for a Party’s compliance
with securities and exchange laws, regulations or rules, or (v) by Gevo to
Butamax.(g) Survival of Confidentiality Obligations. Subject to Section 9(c),
the Receiving Party’s obligation under this Section 9 with respect to any
Confidential Information that is a trade secret under applicable law shall
survive any termination or expiration of this Agreement and continue so long as
such information remains a trade secret, and for any other Confidential
Information shall remain for five (5) years after disclosure.    

10.  Other:

(a) This Agreement sets forth the entire understanding of the Parties relating
to the subject matter hereof and supersedes all prior agreements and
understandings between the Parties relating the subject matter hereof. This
Agreement may not be amended except by a written instrument signed by both
Parties.  This Agreement may be executed in multiple counterparts, all of the
same Agreement which when taken together shall constitute one and the same
instrument. Section headings and references are for convenience only and will
not be deemed to alter or affect the meaning or interpretation of any provision
of this Agreement. The Parties are and shall remain independent contractors
of each other and neither Party is or shall be considered an agent or partner of
the other Party. Neither Party is authorized to bind the other Party to any
legal obligation. Each Party to this Agreement shall bear and pay all fees,
costs and expenses (including all legal fees and expenses, that have been
incurred or that are in the future incurred by, on behalf of or for the benefit
of such Party in connection with: (i) the negotiation, preparation and review of
this Agreement; (ii) the investigation and review conducted by such Party and
its representatives related to this Agreement; (iii) the negotiation,
preparation and review of this Agreement and any of the documents delivered in
connection herewith; (iv) the preparation and submission of any filing or notice
required to be made or given in connection with this Agreement; and (v) the
consummation and performance of the transactions contemplated in this
Agreement. 

 

Page 8 of 10

--------------------------------------------------------------------------------

 

 

 

(b) Each provision contained in this Agreement constitutes a separate and
distinct provision severable from all other provisions. If any provision (or any
part thereof) is unenforceable under or prohibited by any present or future law,
then such provision (or part thereof) will be amended, and is hereby amended, so
as to be in compliance with such law, while preserving to the maximum extent
possible the intent of the original provision. Any provision (or part thereof)
that cannot be so amended will be severed from this Agreement; and, all the
remaining provisions of this Agreement will remain unimpaired. No modification,
addition or deletion, or waiver of any rights under this Agreement is binding on
a Party unless made in a non-preprinted agreement clearly understood by the
Parties to be a modification or waiver, and signed by a duly authorized
representative of each Party. No failure or delay (in whole or in part) on the
part of a Party to exercise any right or remedy hereunder will operate as a
waiver thereof or effect any other right or remedy. All rights and remedies
hereunder are cumulative and are not exclusive of any other rights or remedies
provided hereunder or by law. The waiver of one breach or default or any delay
in exercising any rights will not constitute a waiver of any subsequent breach
or default.


(c) Assignment. Praj may not assign or transfer any of its rights under this
Agreement or delegate any of its obligations or duties under this Agreement,
whether by operation of law or otherwise, without the prior written consent of
Gevo. For purposes of this Section, any Change in Control (defined below)
involving Praj will be deemed to be an assignment of this Agreement. Gevo may
assign or transfer this Agreement or any of its rights under this Agreement or
delegate any of its obligations or duties under this Agreement without the prior
written consent of Praj for any reason whatsoever in its sole and absolute
discretion, including, without limitation, to Butamax Advanced Biofuels LLC
(“Butamax”) pursuant to the Patent Cross-License Agreement, dated as of August
22, 2015, by and between Gevo and Butamax (the “Cross-License Agreement”). Praj
acknowledges that the Cross-License Agreement governs Gevo’s rights to
sublicense some of the intellectual property disclosed to Praj under this
Agreement, and if the Butamax Agreement is terminated, this Agreement may be
automatically assigned and transferred by Gevo to Butamax. Any attempted
assignment or delegation of any rights or obligations under this Agreement in
violation of the foregoing will be null and void. This Agreement will be binding
upon and shall inure to the benefit of the Parties hereto and their respective
successors and assigns. “Change of Control” of Praj means: of Licensee means:
(i) any consolidation or merger of Praj with or into any other entity in which
the holders of Praj’s outstanding shares immediately before such consolidation
or merger do not, immediately after such consolidation or merger, retain stock
representing a majority of the voting power of the surviving entity or stock
representing a majority of the voting power of an entity that wholly owns,
directly or indirectly, the surviving entity; (ii) the sale, transfer, or
assignment of securities of Praj representing a majority of the voting power of
all of Praj’s outstanding voting securities to an acquiring party or “group” (as
defined under the Securities Exchange Act of 1934, as amended); (iii) the sale
of all or substantially all of Praj’s business or assets; or (iv) any series of
related transactions that would fall within clause (i), (ii), or (iii) above, if
viewed as a single transaction.

 

Page 9 of 10

--------------------------------------------------------------------------------

 

 

 

(d) The section headings in this Agreement are for convenience of reference
only, will not be deemed to be a part of this Agreement, and will not be
referred to in connection with the construction or interpretation of this
Agreement. Any rule of construction to the effect that ambiguities are to be
resolved against the drafting Party will not be used against Gevo in the
construction or interpretation of this Agreement. As used in this Agreement, the
words “include” and “including,” and variations thereof, will not be deemed to
be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” All references in this Agreement to “Sections” are
intended to refer to Sections of this Agreement. The official language of this
Agreement will be the English language and no translations into or translated
meanings from other language will have any bearing with respect to the
interpretation and construction of this Agreement.

 

 (e) Notices. Any notices given pursuant to the Agreement will be in writing,
delivered via registered mail, overnight mail, courier, or personal delivery, to
the address set forth in the first paragraph of this Agreement, and will be
considered given when received. Either Party may change the name or address to
which notices or other communications are to be sent by giving notice of such
change to the other Party.

 

(f) Force Majeure. Neither Party will be liable for, or be considered to be in
breach of or default under this Agreement on account of, any delay or failure to
perform as required by this Agreement (other than monetary obligations) as a
result of any cause or condition beyond such Party's reasonable control.

 

 

Praj Industries Ltd.  Gevo, Inc.             By: /s/ Pramod Chaudhari By: /s/
Patrick R. Gruber Name: Pramod Chaudhari Name:  Patrick R. Gruber     Title: 
 Executive Chairman Title: Chief Executive Officer     Date:   April 4, 2019
Date: April 4, 2019

 

 

Page 10 of 10